DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 have been presented for examination on the merits. 

OBJECTION
The specification does not provide support for the following limitations: “oseltamivir”, “dismutase”, “100 mg/ml”, “15 mg/ml”, “a pharmaceutical composition”, and “one or more additional drugs”. Since the said elements were in the claims as originally filed, they are not considered new matter. However they should be inserted into the Specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The The specification does not provide adequate written description or support for claims 7 and 11. 
Claim 7 recites delivering “dismutase” via nebulization. However the specification does not provide support for the said limitation. The only recitation is the specification is superoxide dismutase. Accordingly there is no support for dismutase. 
Claim 11 is drawn to a pharmaceutical composition consisting of aerosolized particles comprising ribavirin and perflubron in sterile saline. 
The Specification recites that ribavirin can be administered alone or in a perfluorocarbon emulsion. However there is no embodiment wherein a pharmaceutical   combination consisting of aerosolized particles comprising ribavirin and perflubron in sterile saline. The only recitation of a saline is a combination comprising ribavirin, zanamivir, N-acetylcysteine and superoxide dismutase. In fact the terms “a pharmaceutical composition” is not at all recited in the parent Application 12/454,663. Also the term particles is not recited in this embodiment at all.  

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10, 12-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for reciting a method of treating a patient with influenza. This is indefinite because it is not clear what is treated in a patient, the influenza or another condition in the patient. The preamble should state “A method of treating influenza in a patient”.
Claim 1, is also indefinite for reciting the phrase "mg/ml” because the claim does not identify any composition, or liquid. Accordingly, it is not clear what the unit of “ml” is referring to.  
Claim 5 recites the limitation "said ribavirin is combined with the perflubron emulsion" in the method of claim 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 lacks any disclosure on perflubron emulsion. 
Claims 12-16 are indefinite because claim 12 depends on itself, which is indefinite and as such it is not clear how the dependency of claims 13-16 should be interpreted. 
Claims 17-20 are indefinite for reciting the phrase "mg/ml” because the claim does not identify any composition, or liquid. Accordingly, it is not clear what the unit of “ml” is referring to.  

Suggestions:
In claims 2-3 and 6-7 should be rephrased to recite the limitation of the compound after delivering. For example in claim 2 claim should be read as:  “A method of claim 1, further comprising delivering zanamivir to the patient via a nebulizer”. 
Claim interpretation: 
Claim 11 recites the transitional phrase of “consisting of”. However the claim is interpreted as comprising because 1- as stated above, there is no support for this limitation, and 2- the claim also recites comprising, which opens up the scope to other and unrecited components. 
For examination purposes, claims 12-16 are interpreted as depending on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 11, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlton et al (US 20060134186). 


Carlton et al teach oxygenating agents for the novel purpose of treating microbial infections. The increase in tissue pO2 produced thereby can enhance the efficacy of the body's own antimicrobial defenses (including tissue repair), while also improving the efficacy of adjunctive agents that may be co-administered, such as antimicrobial agents, antioxidants, cytokine modulators, endotoxin antagonists and growth factors. The oxygenating agents can be administered systemically, regionally, or topically (see abstract).
Carlton et al disclose that the said method is preferably practiced by co-administering an antimicrobial agent known to kill or attenuate the microbe of interest (e.g., a bacterium, virus, etc), in combination with at least one oxygenating agent. If the antimicrobial agent and oxygenating agent are co-administered for synergy, they can either be administered together in the same pharmaceutical preparation, or separately in time and in space (see [0020]). 
Carlton et al disclose that the oxygen-carrying agents include perfluorocarbons; aqueous oxygen, etc, (see [0027]). Perfluorocarbons ("PFCs") have a high oxygen-carrying capacity relative to plasma and whole blood. Examples of PFCs include perfluorodecalin, PERFLUBRONTM, etc, (see [0039]).  
It is contemplated that antioxidants such as superoxide dysmutase ("SOD"), and other synergizing agents can also be co-administered with the said oxygenating agents, in order to protect against any free radicals that might be engendered by (i) the respiratory oxidative stress created by certain infections such as the influenza virus, as well as by (ii) the said oxygenating agents (see [0022]). 
aerosols, and for inhalation delivery to the lungs. The said oxygenating agents can be administered to the various internal mucosal surfaces, for example in infections of the epiglottis, the bronchi, the lungs, etc, (See [0063] and [0066]).
Carlton et al further disclose other synergizing agents can be co-administered with the said oxygenating agents including an agent to counter the actions of various pro-inflammatory agents such as cytokines, (See [0073]-[0076]). 
Examples of antimicrobial agents that can be co-administered with the oxygenating agents include antiviral agents (see [0099]). Antiviral agents include ribavirin (see [0102]). 

While Carlton et al do not exemplify a formulation comprising ribavirin and perfoubron and superoxide dismutase, they clear teach one of ordinary skill in the art to do so. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the teachings of Carlton et al in to prepare a composition comprising perflubron emulsion, superoxide dismutase and ribavirin in an  aerosol form for effective treatment of infections such as viral infections like influenza.  Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents such as perfluorocarbons is advantageous and increases antimicrobial effect of the treatment. Carlton et al also tea that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability by reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been . 

Claims 1-5, 7-9, 11-12, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)) in view of Carlton et al (US 20060134186). 

Gilbert et al teach an aerosol containing ribavirin for treating influenza A and B. It is disclosed that to make ribavirin aerosol treatment a quicker process and limited to once or twice daily treatments, a Megaribavirin formulation (100 mg ribavirin/ml) was developed that when used with Aerotech II nebulizer was effective in preventing death in a lethal influenza A virus mouse model. Two treatments comprising of a single daily 30 minute administered on days 1-4 or a twice a day dose administered for two days shoed greater than 90% survival rate (see abstract). 
The said aerosol treatment included 1g (1000 mg) of ribavirin diluted in 10 mL of sterile water for injection to make a 10 mg/mL dose of the formulation which is nebulized by patients (See page 224, 2.4). 
 In Table 1, Gilbert et al show a comparison of ribavirin pulmonary deposition calculations between humans and mice using different nebulizers and concentrations. 
Gilbert et al also disclose that combination of ribavirin with other antiviral agents such as oseltamivir or zanamivir is advantageous in treating influenza A (see 
Gilbert et al lack specific disclosure on use of perfluobron emulsion or superoxide dismutase. However the said deficiencies are cured by Carlton et al. 

Carlton et al teach oxygenating agents for the novel purpose of treating microbial infections. The increase in tissue pO2 produced thereby can enhance the efficacy of the body's own antimicrobial defenses (including tissue repair), while also improving the efficacy of adjunctive agents that may be co-administered, such as antimicrobial agents, antioxidants, cytokine modulators, endotoxin antagonists and growth factors. The oxygenating agents can be administered systemically, regionally, or topically (see abstract).
Carlton et al disclose that the said method is preferably practiced by co-administering an antimicrobial agent known to kill or attenuate the microbe of interest (e.g., a bacterium, fungus, yeast, parasite, virus, or any other microorganism causing an infection), in combination with at least one oxygenating agent. If the antimicrobial agent and oxygenating agent are co-administered for synergy, they can either be administered together in the same pharmaceutical preparation, or separately in time and in space (see [0020]). 
Carlton et al disclose that the oxygen-carrying agents include perfluorocarbons; aqueous oxygen, etc, which can dissolve and then transport it while in the bloodstream to, and eventually release it into one or more sites, including the target site in need thereof (see [0027]). Perfluorocarbons ("PFCs") have a high oxygen-carrying capacity PERFLUBRONTM, etc, (see [0039]).  
It is contemplated that antioxidants such as superoxide dysmutase ("SOD"),  and other synergizing agents can also be co-administered with the said oxygenating agents, in order to protect against any free radicals that might be engendered by (i) the respiratory oxidative stress created by certain infections such as the influenza virus, as well as by (ii) the said oxygenating agents (see [0022]). 
Examples of formulations for delivery include aerosols, e.g. for sprays that reach the nasal passages and/or the inuses, and for inhalation delivery to the lungs. The said oxygenating agents can be administered to the various internal mucosal surfaces, for example in infections of the epiglottis, the bronchi, the lungs, etc, (See [0063] and [0066]).
Carlton et al further disclose other synergizing agents can be co-administered with the said oxygenating agents including an agent to counter the actions of various pro-inflammatory agents such as cytokines, (See [0073]-[0076]). 
Examples of antimicrobial agents that can be co-administered with the oxygenating agents include antiviral agents (see [0099]). Antiviral agents include ribavirin (see [0102]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Carlton et al in the aerosol formulations comprising ribavirin for treatment of influenza virus infections, because Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents 
It is also disclosed by Carlton et al that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability by reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been motivated to have added an oxygen-carrying (or oxygenating agent) and an antioxidant to the antiviral formulations for their added and synergistic benefits. 
         It has been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have added the oxygenating agent and antioxidants to the antiviral formulations, all from within the prior . 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Batycky et al (US 2012007047 with a provisional filed on 03/26/2009) in view of Carlton et al (US 20060134186) and Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)). 

	Batycky et al teach pharmaceutical compositions that contain a calcium salt as an active ingredient and another anti-influenza agent, in particular an influenza neuraminidase inhibitor, such as zanamivir and methods for treating or preventing influenza virus infection (See abstract and [0007]-[0009]).
	The said formulation can contain a suitable antiviral agent, such as oseltamivir, zanamavir, ribavirin, etc (See [0070]).
	The said formulations contain a suitable mucoactive or mucolytic agents such as N-acetylcysteine (See [0066]). 
Batycky et al prepare a test formulation by dissolving 1.7 g of calcium chloride dihydrate in isotonic saline (0.9% NaCl. A stock solution of zanamivir was made by dissolving 5 mg zanamivir in sterile phosphate buffered saline and adding 10 mM stock solution of oseltamivir. A 10 mM stock solution of ribavirin was made by dissolving 12.2 mg of ribavirin dry powder in 5 mL sterile PBS (See [0236]-[0242]).  The formulations are prepared for nebulization (See at least [0211] and [0301]). 
Batycky et al lack specific disclosure on use of perfluobron emulsion or superoxide dismutase. However the said deficiencies are cured by Carlton et al. Batycky et al also does not expressly disclose the combination of antiviral agents. This is disclosed by Gilbert et al. 

Carlton et al and Gilbert et al’s teaching are delineated above and incorporated herein. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Carlton et al and Gilbert et al in the aerosol formulations comprising ribavirin for treatment of influenza virus infections od Batycky et al with a reasonable expectation of success. It would have been obvious to do so because Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents such as perfluorocarbons is advantageous and increases antimicrobial effect of the treatment. 
It is also disclosed by Carlton et al that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability be reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been motivated to have added an oxygen-carrying (or oxygenating agent) and an antioxidant to the antiviral formulations of Batycky et al for their added and synergistic benefits.
One of ordinary skill in the art having possession of both Batycky et al and Gilbert et al’s disclosure would have determined that a formulation comprising a combination of antiviral agents would be more effective in treating influenza. 
 with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have added the oxygenating agent and antioxidants to the antimicrobial formulations, all from within the prior art disclosures, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 
The references do not teach the exact concentration ranges as claimed, however they provide sufficient teaching to one ordinary skill in the art to optimize the ranges as desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)) in view of Kandler et al (Dose response to aerosolized perflubron in a neonatal swine model of lung injury, (2004)) and Cochrane (US 20050070477). 

	Gilbert et al’s teaching are delineated above and incorporated herein. Gilbert et al lack specific disclosure on use of perfluobron, SOD and N-acetylcysteine. However these are known in the art as shown by Kandler et al and Cochrane. 

	Kandler et al teach aerosolized perflurocarbons (PFC) which improve gas exchange, lung mechanics and pulmonary artery pressure in a subject in need of treatment. The said dose-response effect to aerosolized perfluorooctylbromide (PFOB; perflubron, LiquiVent, Alliance Pharmaceutical Corp.) in surfactant-depleted piglets is studied. After induction of lung injury by saline lavage, 25 newborn piglets were randomly assigned to receive 0, 1.25, 2.5, 5.0, or 7.5 mL/kg aerosolized PFOB per hour. A 2-h therapy period was followed by a 3-h observation period. In all animals, respiratory support was performed with intermittent mandatory ventilation. After aerosol treatment and 3 h of observation, arterial oxygen pressure was similarly improved in the 2.5-, 5.0-, and 7.5-mL·kg−1·h−1 aerosol-PFOB groups and higher compared with the 1.25-mL·kg−1·h−1 aerosol-PFOB and the control groups (See abstract).  
          Kandler et al conclude that a dose-response relationship was seen with aerosolized PFOB for gas exchange and lung mechanics. An aerosol dose between 2.5 A sustained benefit of treatment with aerosolized PFOB was seen for hours after the end of PFOB application (See page 196, Summary).

	Cochrane teach compositions and methods for treating pulmonary conditions and for reducing the negative effects of pulmonary inflammation (See abstract). 
It is disclosed that biological marker(s) of oxidation can be monitored including, for example, total antioxidant status, superoxide dismutase (SOD), etc (See [0096]). 
To reduce the effects of oxidation upon pulmonary tissues, anti-oxidants can be incorporated into the said compositions and methods, including N-acetylcysteine (See [0097]). 
It is further disclosed that other compounds can be included in the said compositions, including those compatible with or suitable for treating pulmonary conditions. Agents that can be co-administered include anti-virals, mucolytics, etc,. Suitable mucolytics, include N-acetylcysteine and antiviral agents include ribavirin, (See [0099]).
It is disclosed that inflammation is a pervasive symptom that accompanies respiratory diseases and occurs in response to local trauma, bacterial infection, viral infection, allergic and immunogenic reactions, and the like (See [0169]). 
Cochrane also disclose that the protease inhibitors, lipase inhibitors and anti-oxidants can be administered by any available route, including pulmonary, intravenous, inhalation, such as nebulizers, etc, (See [0098] and [0260]-[0261]). 
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Kandler et al and Cochrane in the method and aerosol formulations comprising ribavirin of Gilbert et al for treatment of influenza virus infections with a reasonable expectation of success. It would have been obvious to do so because Kandler et al teach the benefits of treating a patient with oxygen-carrying agents such as perfluorocarbons including perflubron. Cochrane also teach that formulations for treating pulmonary conditions such as viral infections would benefit from containing antioxidants such as superoxide dismutase, mucolytics such as N-acetylcysteine and antiviral agents including ribavirin. 
 It would have been obvious to incorporate the oxygen-carrying agents of Kandler because by improving gas exchange and lung mechanics, the treatment of infections by ribavirin will improve and as such the combination would be advantageous for the treatment. Cochrane also teach the advantages of adding the components as claimed. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of copending Application No. 17/231,735 (US 20210228485) (reference application) as evidenced by Manzanares-Meza et al (SARS-CoV-2 and influenza: a comparative overview and treatment implications). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims as evidenced by Manzanares-Meza et al.
Specifically the examined claims are drawn to a method of treating a patient with influenza comprising delivering to the patient ribavirin and perflubron via nebulization, and to compositions comprising the two components and N-acetylcysteine. 
The reference claims are drawn to a method of treating a SARS-CoV-2 lung infection in a patient in need thereof comprising administering to a lung of said patient by inhalation a liquid aerosol composition comprising >50% (w/w) water and <50% (w/w) ribavirin, wherein said liquid aerosol is delivered to the lung with a nebulizer. The compositions also include perflubron and N-acetylcysteine. 
The difference is that the examined claims are drawn to treating a patient with influenza while the reference claims are drawn to treating a SARS-CoV-2 lung infection. Both methods include delivery of ribavirin to the patient via nebulization. 
As such both claim sets are to treating a respiratory infection by administration of ribavirin via nebulization and wherein perflubron improves the outcome of the method. 
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al (4,649,911). 
Knight et al teach aerosol generation for treatment of respiratory diseases. It is disclosed that a small particle aerosol generator or nebulizer is useful in treating influenza virus infections in humans by inhalation of ribavirin, amantadine, rimantidine or mixtures thereof, in amounts or concentrations to be effective for treating influenza which the human can tolerate and which are safe for humans (see col. 3, lines 1-27 and 56-68). 

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616